Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN SALE AND SERVICING AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN SALE AND SERVICING AGREEMENT
(this “First Amendment”), dated as of September 30, 2015 (the “Effective Date”),
is entered into by and among DRI Quorum 2010 LLC, a Delaware limited liability
company, as Seller (the “Seller”), Quorum Federal Credit Union, a federally
chartered credit union, as Buyer (the “Buyer”), Diamond Resorts Financial
Services, Inc., a Nevada corporation, as Servicer (the “Servicer”), and Wells
Fargo Bank, National Association, a national banking association, as Back-Up
Servicer (the “Back-Up Servicer”).


RECITALS


WHEREAS, the Buyer and the Seller have previously entered into that certain Loan
Sale and Servicing Agreement, dated as of April 30, 2010, as amended by that
certain Amended and Restated Loan Sale and Servicing Agreement, dated as of
December 31, 2012 (as may be amended, supplemented or restated from time to
time, the “Amended and Restated Loan Sale and Servicing Agreement”).


WHEREAS, the parties hereto desire to modify the Amended and Restated Loan Sale
and Servicing Agreement as set forth in this First Amendment.


WHEREAS, capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed to such terms in the Amended and Restated Loan Sale and
Servicing Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:


1.Section 1 to the Amended and Restated Loan Sale and Servicing Agreement is
hereby amended to substitute and add, as applicable, the following defined
terms:


“Affiliate” means any Person: (i) which directly or indirectly controls, or is
controlled by, or is under common control with the affiliated Person; (ii) which
directly or indirectly beneficially owns or holds ten percent (10%) or more of
the voting securities of the affiliated Person; or (iii) for which ten percent
(10%) or more of the voting securities of which is directly or indirectly
beneficially owned or held by the affiliated Person. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.


“Authoritative Copy” means a document, utilizing the electronic signature
services of DocuSign that becomes part of an Electronic Timeshare Loan File
which is unique, identifiable and has no watermark or other marking that would
indicate that it is a “copy” or “duplicate” or not an original or not an
“authoritative copy”.




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated LSSA     1



--------------------------------------------------------------------------------








“Buyer Purchase Price Percentage” shall mean, as of any date of determination
and with respect to any Sale Date Loan Pool, the percentage as set forth in, as
applicable, the related Buyer Purchase Confirmation or the Buyer Commitment
Purchase Confirmation.


“Commitment Period” shall mean the period commencing on the Effective Date and
continuing until December 31, 2017. The Buyer may, in its sole discretion,
extend the term of the Commitment Period for additional periods by written
notice to the Seller. The Seller shall provide such documentation and
information reasonably requested by the Buyer to evaluate in connection with the
determination to grant an extension of the Commitment Period.


“Cumulative Default Level” shall mean, as of any date of determination, (i) the
sum of the Loan Balances of all Defaulted Timeshare Loans since the Closing Date
divided by (ii) the sum of the Loan Balances of all Timeshare Loans in all Sale
Date Loan Pools since the Closing Date (expressed as a percentage).


“Default Level” for any Due Period is equal to the sum of the Loan Balances of
all Timeshare Loans that meet the definition of “Defaulted Timeshare Loan”
herein divided by the Aggregate Loan Balance of all Timeshare Loans calculated
as of the first day of such Due Period (expressed as a percentage).


“Defaulted Timeshare Loan” means any Timeshare Loan sold to the Buyer for which
any of the earliest following events may have occurred: (i) any scheduled
payment or part thereof has been delinquent more than 180 days from its original
due date as of the last day of the related Due Period, (ii) the Servicer has
actual knowledge of a bankruptcy event that has occurred with respect to the
related Obligor or has initiated cancellation, foreclosure or similar
proceedings with respect to the related Points or has received the related deed
or assignment in lieu of foreclosure, or (iii) provided that a scheduled payment
or portion thereof for such Timeshare Loan is at least one day delinquent, the
Servicer has determined that such Timeshare Loan should be written off in
accordance with the Collection Policy.


“Delinquency Level” for any Due Period is equal to the sum of the Loan Balances
of the Timeshare Portfolio that are more than 60 days but less than 181 days
delinquent divided by the Aggregate Loan Balance of all Timeshare Loans
calculated as of the last day of such Due Period (expressed as a percentage).


“Deliver” means (x) with respect to a Tangible Timeshare Loan File, to deliver
physical possession of such Tangible Timeshare Loan File via reputable overnight
delivery service and (y) with respect to an Electronic Timeshare Loan File, to
direct the transfer of such Electronic Timeshare Loan File from the vault
partition of the Seller to the Warehouse Vault Partition. The terms “Delivery”
and “Delivered” shall have corollary meanings.




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        2



--------------------------------------------------------------------------------








“DocuSign” means DocuSign Inc., a Washington corporation.


“DocuSign System” means the electronic signature services and the accompanying
technology system comprised of proprietary and third party software, hardware,
network communications equipment, lines and services, computer servers, data
centers, support and maintenance services, security devices and other related
technology materials of DocuSign that assists in electronic contracting in the
timeshare industry.


“Electronic Obligor Note” means an Obligor Note which was created electronically
using the DocuSign System and stored using the eOriginal System in a manner in
which: (1) a single Authoritative Copy of the Obligor Note exists which is
unique, identifiable and, except as otherwise provided in subparagraphs (4), (5)
and (6) below, unalterable; (2) the Authoritative Copy is maintained in clean
format and is held in a vault partition managed by the Custodian that identifies
Buyer as the secured party of the Obligor Note; (3) the Authoritative Copy is
communicated to and maintained by the Custodian, as the designated custodian of
the Indenture Trustee; (4) copies or revisions that add or change an identified
assignee of the Authoritative Copy can be made only with the participation of
the Custodian, as the designated custodian of the Buyer; (5) each copy of the
Authoritative Copy and any copy of a copy is readily identifiable as a copy that
is not the Authoritative Copy; and (6) any revision of the Authoritative Copy is
readily identifiable as an authorized or unauthorized revision.


“Electronic Timeshare Loan File” means a Timeshare Loan File, the contents of
which were created electronically using the DocuSign System.


“eOriginal” means eOriginal, Inc., a Delaware corporation.


“eOriginal System” means the electronic vaulting and management services and
accompanying technology system comprised of proprietary and third party
software, hardware, network communications equipment, lines and services,
computer servers, data centers, support and maintenance services, security
devices and other related technology materials of eOriginal that enable
electronic contract vaulting in the timeshare industry.


“Expiration of Rescission Period” shall mean the end of the statutory period
under applicable jurisdiction permitting the Obligor’s cancelation of the
purchase of a vacation ownership interest.


“Holdings” means Diamond Resorts International Inc., a Delaware corporation and
successor in interest to Diamond Resorts Parent, LLC.


“Initial Servicer” means Diamond Resorts Financial Services, Inc.




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        3



--------------------------------------------------------------------------------








“Minimum Committed Amount” shall mean, during the Commitment Period, the amount
of one hundred million dollars ($100,000,000.00).


“Pre-Funding Conditions” shall mean (a) passage of the applicable rescission
period without a rescission occurring, (b) satisfaction by the Seller of all
prior liens of record, (c) completion of the loan servicing setup process
customarily performed, (d) confirmation by the Buyer that the applicable
Obligors are members of Buyer, (e) confirmation by the Buyer that the Seller
accurately applied the Buyer’s underwriting criteria with respect to the
timeshare loans, and (f) transmittal to appropriate recording office of
documents required to be recorded, if any.


“Required Legend” means a legend applied by the eOriginal System to every page
of a document within an Electronic Timeshare Loan File, which shall read as
follows: “DRI Quorum 2010 LLC, with Quorum Federal Credit Union as the Buyer and
secured party through its designated custodian, Wells Fargo Bank, National
Association.”


“Sale Date” shall mean the date on which the funding of a Sale by the Buyer
occurs.


“Settlement and Funding Notice” shall mean the notice provided by the Seller to
the Buyer, in the form of Exhibit K attached hereto and incorporated herein,
confirming the Pre-Funding Conditions have been satisfied and establishing the
proposed Sale Date.


“Tangible Obligor Note” means an Obligor Note which was created in paper format.


“Tangible Timeshare Loan File” means a Timeshare Loan File, the contents of
which were created in paper format.


“Target Net Investment Amount” shall mean as of any Distribution Date with
respect to the Aggregate Sale Date Loan Pool, the product of (a) the Target Net
Investment Percentage and (b) the Aggregate Loan Balance of all Performing
Loans.


“Target Net Investment Percentage” shall mean as of any Distribution Date and
with respect to any Sale Date Loan Pool, (a) prior to the occurrence of a
Timeshare Portfolio Performance Event, the percentage as set forth in, as
applicable, the related Buyer Purchase Confirmation or the Buyer Commitment
Purchase Confirmation or (b) on or after the occurrence of a Timeshare Portfolio
Performance Event, the lesser of (1) the percentage as set forth in, as
applicable, the related Buyer Purchase Confirmation or the Buyer Commitment
Purchase Confirmation and (2) the ratio of (i) the Net Investment Amount as of
the beginning of the Due Period for such Sale Date Loan Pool to (ii) the
Aggregate Loan Balance as of the beginning of the Due Period of such Sale Date
Loan Pool. Both amounts in (b)(2)(i) and (b)(2)(ii) as of the earlier to occur
of (x) the Distribution Date immediately prior to such date of




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        4



--------------------------------------------------------------------------------






determination or (y) the most recent Distribution Date, if any, upon which a
Timeshare Portfolio Performance Event was cured, such ratio expressed as a
percentage.


“Timeshare Portfolio Performance Event” shall have occurred if, as of any date
of determination for the Aggregate Sale Date Loan Pool, (a) the average of the
Delinquency Levels for the three (3) immediately preceding Due Periods is
greater than the percentage specified in the Buyer Commitment Purchase
Confirmation or the Buyer Purchase Confirmation, as applicable, related to all
Sale Date Loan Pools, or (b) the average of the Default Levels for the three (3)
immediately preceding Due Periods is greater than the percentage specified in
the Buyer Commitment Purchase Confirmation or the Buyer Purchase Confirmation,
as applicable, related to all Sale Date Loan Pools, or (c) the Cumulative
Default Level is greater than the percentage set forth in the Buyer Commitment
Purchase Confirmation or the Buyer Purchase Confirmation, as applicable, related
to all Sale Date Loan Pools.


“Undertaking Parties” means Diamond Resorts Corporation, Diamond Resorts
Holdings, LLC and Holdings.


“Warehouse Vault Partition” means the segregated partition of the eOriginal
System maintained by the Custodian in the name of the Seller.


The definition of “Schedule of Timeshare Loans” shall be amended by adding the
following item to the end thereof: “12. Electronic Timeshare Loan File/Tangible
Timeshare Loan File”.


The definition of “Timeshare Loan File” shall be amended by adding the following
at the end thereof: “For purposes of this definition, the term “original” shall
include an “Authoritative Copy”.


2.Sections 3(a), (b), (c), (d) and (e) of the Amended and Restated Loan Sale and
Servicing Agreement are hereby deleted in their entirety and replaced with the
following:


(a)     General Process. During the Purchase Period, and subject to the terms
and conditions of this Agreement, the Seller shall deliver to the Buyer a
written assignment in substantially the form of Exhibit E attached hereto (a
“Sale Notice”) no later than six (6) calendar days after the Expiration of
Rescission Period related to such timeshare loans. An electronic file detailing
each Timeshare Loan the Seller is intending to sell to the Buyer shall be
delivered by the Seller to the Buyer with the Sale Notice. The Buyer may act
without liability upon the basis of written notice believed by the Buyer in good
faith to be from the Seller (or from any Authorized Officer thereof designated
in writing by the Seller to the Buyer). The Buyer shall be entitled to rely
conclusively on any Authorized Officer’s authority to request a Sale on behalf
of the Seller until the Buyer receives written notice to the contrary. The Buyer
shall acknowledge the Sale Notice by returning a signed copy to the




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        5



--------------------------------------------------------------------------------






Seller. The Buyer shall have no duty to verify the authenticity of the signature
appearing on any written Sale Notice.
 
(b)     Commitment Period. During the Commitment Period, the Buyer shall be
obligated to purchase Eligible Timeshare Loans from the Seller such that the
Buyer’s Net Investment Amount never exceeds the Minimum Committed Amount subject
only to (i) the Seller offering through a Sale Notice to the Buyer Eligible
Timeshare Loans with aggregate Loan Balances in a sufficient amount during the
Commitment Period not to exceed the Minimum Committed Amount, (ii) satisfaction
of the Pre-Funding Conditions, (iii) the monthly and annual limitations set
forth in section 3(g), and (iv) there being no occurrence and continuance of an
Event of Default or a Timeshare Portfolio Performance Event. No later than the
month following the Sale Notice, the Seller shall deliver to the Buyer a list of
Timeshare Loans ready for funding along with the Settlement and Funding Notice.
The Buyer shall issue a commitment purchase confirmation with such terms as are
contained in the form of Exhibit F-1 attached hereto and incorporated herein by
this reference, together with such percentage rates, fees and default levels as
shall be agreed to by the Buyer and Seller as of the Effective Date (a “Buyer
Commitment Purchase Confirmation”) by 5:00 p.m. (New York City time) on the
third (3rd) Business Day from the date of the Settlement and Funding Notice. The
Buyer Commitment Purchase Confirmation shall note any Timeshare Loans that do
not constitute an Eligible Timeshare Loan and shall establish a Sale Date no
later than two (2) Business Days from the date of the Buyer Commitment Purchase
Confirmation. The Buyer shall deposit the Initial Purchase Price Installment in
immediately available funds, no later than 12:00 p.m. (New York City time) on
the related Sale Date, to the account designated by the Seller.


Notwithstanding the foregoing, the obligation of the Buyer to purchase Eligible
Timeshare Loans during the Commitment Period as set forth in this Section 3(b)
is subject to applicable laws, regulations and guidelines or directives of the
National Credit Union Association (“NCUA”), as modified from time to time (“NCUA
Regulations”); provided, however, that the Buyer (i) represents and warrants to
the Seller that, as of the Closing Date, there are no NCUA Regulations that in
any way affect or limit the Buyer’s obligation to purchase Eligible Timeshare
Loans pursuant to this Section 3(b) or any related Conveyed Timeshare Property
from the Seller and (ii) covenants and agrees to deliver written notice to the
Seller not less than ninety (90) days prior to the effectiveness of any NCUA
Regulations that could reasonably be expected to affect or limit the Buyer’s
obligation to purchase Eligible Timeshare Loans pursuant to this Section 3(b) or
any related Conveyed Timeshare Property from the Seller.


(c)     After the Commitment Period. After the expiration of the Commitment
Period, if the Seller delivers a Sale Notice to the Buyer and if the Buyer
intends to enter into such Sale with the Seller upon such terms, then the Buyer
shall confirm, by signing and returning such Sale Notice to the Seller within
one Business Day.




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        6



--------------------------------------------------------------------------------






During the month following the date of the Sale Notice, the Seller shall deliver
to the Buyer the Settlement and Funding Notice. The Buyer shall issue a purchase
confirmation in substantially the form in Exhibit F-2 attached hereto (a “Buyer
Purchase Confirmation”) by 5:00 p.m. (New York City time) on the third (3rd)
Business Day from the date of the Settlement and Funding Notice. The Buyer
Purchase Confirmation shall specify items including the following (w) the Buyer
Purchase Price Percentage, (x) the Initial Purchase Price Installment for such
Sale Date Loan Pool, (y) the Program Fee Rate, and (z) any fees and expenses
payable by the Seller to the Buyer. The Buyer Commitment Purchase Confirmation
shall note any Timeshare Loans that do not constitute an Eligible Timeshare Loan
and shall establish a Sale Date no later than two (2) Business Days from the
date of the Buyer Commitment Purchase Confirmation. If the Seller decides to
reject any Buyer Purchase Confirmation, it must provide notice to the Buyer no
later than 5:00 p.m. (New York City time) on the Business Day immediately
following the date of the Buyer Commitment Purchase Confirmation. The Buyer
shall deposit the Initial Purchase Price Installment in immediately available
funds, no later than 12:00 p.m. (New York City time) on the related Sale Date,
to the account designated by the Seller.


(d)    Program Fee Rate. The Program Fee Rate applicable during the six (6)
month period following the Effective Date shall be as agreed to by the Buyer and
Seller. The Buyer shall provide ninety (90) days' prior written notice of any
change in the Program Fee Rate.


(e)    Buyer Purchase Price Percentage. For all Sale Date Loan Pools purchased
by the Buyer from the Seller during the first six (6) months of the Commitment
Period, the Buyer Purchase Price Percentage shall be as agreed to by the Buyer
and Seller. For all Sale Date Loan Pools purchased after the first six (6)
months of the Commitment Period, the Buyer Purchase Price Percentage may be
reviewed and adjusted as the Buyer deems appropriate; provided, that the Buyer
shall provide the Seller ninety (90) days’ prior written notice of any change in
the Buyer Purchase Price Percentage. All determinations of the Buyer Purchase
Price Percentage shall be based upon historical portfolio performance and other
relevant information.


3.Section 3(g) is hereby added as follows:


(g)    Limit on Monthly and Annual Purchase Obligations. Notwithstanding the
Minimum Committed Amount, Buyer shall not be obligated to purchase any Eligible
Timeshare Loans such that the aggregate Initial Purchase Price Installment
exceeds (i) twenty-two million five hundred thousand dollars ($22,500,000.00)
within any thirty (30) day period and (ii) fifty-four million dollars
($54,000,000.00) within any one (1) year period. Purchase obligations specified
herein are subject to applicable laws, regulations and guidelines or directives
of the National Credit Union Administration, as may be modified from time to
time.






--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        7



--------------------------------------------------------------------------------






4.Section 5(a)(viii) is deleted in its entirety and replaced with the following:


(viii)    No Material Adverse Effect. Since the end of Holdings’ most recent,
audited fiscal year, there has been no Material Adverse Effect with respect to
any Diamond Resorts Party.


5.Section (ff) of Schedule 1 is deleted in its entirety and replaced with the
following:


(ff)     the percentage of Timeshare Loans where the Obligor is not a resident
of the United States, Canada, Puerto Rico, the U.S. Virgin Islands, U.S.
military bases, Australia, New Zealand, Japan or China does not exceed two
percent (2%) of the aggregate balance of Timeshare Loans in the Aggregate Sale
Date Loan Pool;


6.The Amended and Restated Custodial Agreement dated as of the date hereof and
attached hereto as Exhibit A replaces the Custodial Agreement dated as of April
30, 2010.


7.The Sale Notice attached hereto as Exhibit E replaces the existing Sale Notice
appearing as Exhibit E to the Amended and Restated Loan Sale and Servicing
Agreement.


8.Exhibits F-1, F-2 and K to the Amended and Restated Loan Sale and Servicing
Agreement are deleted in their entirety and replaced by Exhibits F-1, F-2 and K
attached hereto.


9.In each place that the term “Diamond Resorts Parent, LLC” is found, the
defined term “Holdings” or “Diamond Resorts International, Inc.” shall be
substituted in its place and stead, as the context may require.


10.Notwithstanding any terms in the Amended and Restated Loan Sale and Servicing
Agreement to the contrary, the parties agree to modify the purchase and funding
process as described in this First Amendment in order to more fully reflect the
intent of the Buyer and to comply with the directives and requirements of the
NCUA.


11.In the event of any conflict among the terms of the Amended and Restated Loan
Sale and Servicing Agreement and the other Transaction Documents as modified by
this First Amendment, the terms of the Amended and Restated Loan Sale and
Servicing Agreement as modified by this First Amendment shall govern and
control. All terms and provisions of the Transaction Documents corresponding to
terms and provisions of the Amended and Restated Loan Sale and Servicing
Agreement prior to the date of this First Amendment shall be deemed modified in
accordance with the terms of this First Amendment.
 
12.Except as specifically set forth herein, this First Amendment shall not
modify, alter, change, or affect any of the other terms or conditions of the
Amended and Restated Loan Sale and Servicing Agreement. All capitalized terms
herein shall have the meaning given to them in the Amended and Restated Loan
Sale and Servicing Agreement, unless otherwise provided herein.








--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        8



--------------------------------------------------------------------------------






(Signature Page Follows)
    




--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated Loan Sale and Servicing
Agreement        9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth above.


THE BUYER:
QUORUM FEDERAL CREDIT UNION




By: /s/ Bruno Sementilli_________ 
Name: Bruno Sementilli,  
Title: President and CEO


THE SELLER:
DRI QUORUM 2010 LLC




By: /s/ Lillian Luu_____________ 
Name: Lillian Luu  
Title: Treasurer


THE SERVICER:
DIAMOND RESORTS FINANCIAL SERVICES, INC.


By: /s/ David Womer___________ 
Name: David Womer  
Title: President


THE BACK-UP SERVICER:
WELLS FARGO BANK, N.A.


By: /s/ Sue Larson_____________ 
Name: Sue Larson 
Title: Vice President













--------------------------------------------------------------------------------

Diamond First Amendment to Amended and Restated LSSA     10



--------------------------------------------------------------------------------

Execution



EXHIBIT A


AMENDED AND RESTATED CUSTODIAL AGREEMENT




(see pages immediately following)





--------------------------------------------------------------------------------




AMENDED AND RESTATED
CUSTODIAL AGREEMENT
This Amended and Restated Custodial Agreement (this “Custodial Agreement”),
dated as of September 30, 2015, amends and restates that certain Custodial
Agreement dated as of April 30, 2010, entered into by and among Wells Fargo
Bank, National Association, as custodian (in such capacity, the “Custodian”),
DRI Quorum 2010 LLC, a Delaware limited liability company, as seller (the
“Seller”), Quorum Federal Credit Union, as buyer (the “Buyer”) and Diamond
Resorts Financial Services, Inc. as servicer (in such capacity, the “Servicer”).
R E C I T A L S
WHEREAS, pursuant to that certain Loan Sale and Servicing Agreement, dated as of
April 30, 2010, as amended by that certain Amended and Restated Loan Sale and
Servicing Agreement dated as of December 31, 2012, as further amended by that
certain First Amendment to the Amended and Restated Loan Sale and Servicing
Agreement dated as of the date hereof (as may be amended from time to time, the
“Sale Agreement”), by and between the Seller, the Buyer, the Servicer and Wells
Fargo Bank, National Association, as the back-up servicer, the Buyer has been
and shall continue to acquire Timeshare Loans from time to time;
WHEREAS, the Seller shall Deliver or cause to be Delivered the Timeshare Loan
Files related to each Timeshare Loan to the Custodian in accordance with the
Sale Agreement, to be held on behalf of and for the benefit of the Buyer; and
WHEREAS, the Buyer desires that the Custodian hold the Timeshare Loan Files and
other related documents as the custodian for, and bailee of, the Buyer in
accordance with the terms and conditions of this Custodial Agreement.
Capitalized terms used but not defined herein shall have the meanings specified
in the Sale Agreement. For purposes of this Custodial Agreement, in the context
of “control” of an Electronic Timeshare Loan File (or any documents a part
thereof), a party has “control” of such Electronic Timeshare Loan File (or
document a part thereof) if it would have control as described in Section 9-105
of the UCC with respect to control of electronic chattel paper; provided, that
it is agreed and understood by the Seller and the Buyer (and the Seller and the
Buyer hereby direct Custodian to agree) that no record comprising any Electronic
Timeshare Loan File constitutes “electronic chattel paper”.
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree as follows:
ARTICLE I
CUSTODY OF TIMESHARE LOANS
Section 1.1.    Custodian to Act as Agent; Delivery of Timeshare Loan Files.
(a)    Appointment. Wells Fargo Bank, National Association has been and
continues to be appointed as the Custodian with respect to the Timeshare Loan
Files related to the Timeshare

12



--------------------------------------------------------------------------------




Loans. The Custodian has and continues to accept such appointment and (i) has
agreed to maintain and hold all Tangible Timeshare Loan Files received by it for
the exclusive benefit of the Buyer and (ii) has agreed to maintain and have
control of all Electronic Timeshare Loan Files received by it for the exclusive
benefit of the Buyer. With respect to such Timeshare Loan Files, the Custodian
agrees to act in accordance with and at the direction of this Custodial
Agreement or in accordance with any directions of the Buyer. Except as
specifically set forth herein, under no circumstances shall the Custodian (i)
Deliver any Timeshare Loan Files to any other Person, or (ii) take any
directions with respect to any Timeshare Loan Files from any other Person,
without the express prior written consent of the Buyer.
(b)    Delivery. At least three (3) Business Days prior to each Sale Date and at
least (2) Business Days prior to each Transfer Date (each, a “Delivery Date”),
the Buyer shall cause to be Delivered to the Custodian by 9:00 a.m. (Central
Time) (i) a Schedule of Timeshare Loans, identifying the Timeshare Loan Files
related to the Timeshare Loans related to such Sale Date or such Transfer Date,
in electronic format, and (ii) each of the items described in the definition of
“Timeshare Loan Files”.
(c)    Custodian’s Review of Timeshare Loans; Certification.
(i)    Not later than 11:00 a.m. (EPT) on the Business Day prior to each Sale
Date and each Transfer Date (as to Delivery of up to 500 Timeshare Loan Files;
otherwise within a time period agreed upon by the Custodian, the Buyer and the
Servicer), the Custodian shall certify to the Buyer, the Servicer and the
Seller, that (i) all documents required to be Delivered to it pursuant to this
Custodial Agreement are in the Custodian’s possession or control, as applicable,
(ii) such documents appear regular on their face and relate to the appropriate
Timeshare Loans and none of the Timeshare Loan Files contains evidence of any
current claims, liens, security interests or encumbrances (other than the Lien
of the Sale Agreement) and is not being held by or maintained by the Custodian
for any other party, and (iii) based only on the Custodian’s examination of the
Timeshare Loan Files; the Timeshare Loan Files for each of the related Timeshare
Loans and shall deliver to the Buyer (with a copy to the Servicer and the
Seller) the following:
(A)    a Trust Receipt in the form attached hereto as Exhibit A;
(B)    an on-hand report relating to the Timeshare Loans listed on the related
Schedule of Timeshare Loans;
(C)    the related Material Exception Report, if any.
(ii)     In making the certifications set forth in the Trust Receipt, the
Custodian may rely conclusively on the Schedule of Timeshare Loans and the
documents constituting the Timeshare Loan Files, and the Custodian shall have no
obligation to independently verify the correctness of such Schedule of Timeshare
Loans or any Timeshare Loan File.
(iii)    In the event the Custodian shall obtain actual knowledge that any
Timeshare Loan is defective on its face for a reason set forth on Annex A
attached hereto (a “Material Exception”), the Custodian shall notify the
Servicer, the Seller and the Buyer of such Material Exception in the applicable
periodic report of the Material Exceptions applicable

13



--------------------------------------------------------------------------------




to the Timeshare Loans (a “Material Exception Report”). The Material Exception
Report will also include deficiencies identified by the Custodian in accordance
with the Trust Receipt, provided, however, a Material Exception shall only be
defined to include those reasons set forth on Annex A.
(iv)    To assist the Custodian’s obligations set forth in this Section 1.1(c),
the Servicer shall prepare and deliver to Custodian a checklist of documents in
a form mutually acceptable to the Servicer, the Seller and the Buyer.
(d)    Custodial Loan Transmission. The Custodian shall provide a weekly
Inventory Report and Material Exception Report electronically to the Buyer and
the Servicer.
Section 1.2.    Duties with Respect to Timeshare Loans.
(a)    (i)     Prior to the occurrence and continuation of any Servicer Event of
Default, the Servicer shall have the right to obtain documents from Tangible
Timeshare Loan Files from the Custodian for servicing related purposes and to
correct errors and omissions in the documents; provided that the aggregate of
the Loan Balances of the related Timeshare Loans released to the Servicer shall
not at any time exceed 5% of the Aggregate Loan Balance (which limit the
Servicer shall be obligated to monitor and identify on each Request). The
Custodian agrees to Deliver such documents to the Servicer by no later than
three (3) Business Days after receipt from the Servicer of a request for release
of Tangible Timeshare Loan Files as set forth in Exhibit B hereto (a “Request”)
executed by the Servicer and delivered to the Custodian and the Buyer.
(ii)    The Servicer covenants and agrees to return all Tangible Timeshare Loan
Files to the Custodian within twenty (20) days after transmittal thereby from
the Custodian to the Servicer; provided that if the Servicer shall require a
Tangible Timeshare Loan File for a period longer than twenty (20) days, the
Servicer may, subject to three (3) days’ prior written notice to the Buyer
(which notice must be specific as to the reason therefor), have a one-time
extension of five (5) days.
(iii)    Notwithstanding clause (ii) above, if the Servicer shall have delivered
an Officer’s Certificate to the Custodian and the Buyer in form and substance
satisfactory to the Buyer that a Timeshare Loan is in the process of foreclosure
and it is necessary for the Servicer to Deliver the related Tangible Timeshare
Loan Files to an attorney-at-law to complete the foreclosure process, the
Servicer may deliver such Tangible Timeshare Loan Files to such attorney-at-law
so long as such attorney-at-law (A) is an Acceptable Attorney and (B) delivers
an Attorney’s Bailee Letter in connection with such Tangible Timeshare Loan
Files. An “Acceptable Attorney” is an attorney-at-law for whom the Buyer has not
notified the Servicer is unacceptable. An “Attorney’s Bailee Letter” means a
bailee letter in a form acceptable to the Buyer pursuant to which the related
Acceptable Attorney (1) acknowledges receipt of each document included therein,
(2) confirms that such Acceptable Attorney is holding such documents in trust
and as bailee of the Buyer, for return as soon as possible, (3) agrees to return
such Tangible Timeshare Loan Files within seven (7) Business Days following
receipt thereof by such Acceptable Attorney; provided that if the

14



--------------------------------------------------------------------------------




jurisdiction requires a period longer than seven (7) Business Days to complete
the foreclosure process, the related Acceptable Attorney may, after written
notice to the Buyer, hold such Tangible Timeshare Loan Files for such longer
period, not to exceed fifteen (15) Business Days, and (4) agrees that no later
than three (3) Business Days prior to the foreclosure of any Timeshare Loan, it
shall notify the Buyer and the Custodian in writing of the scheduled date of the
foreclosure of the related Timeshare Loan (the “Scheduled Foreclosure Date”) or
within one (1) Business Day, of any subsequent changes to the Scheduled
Foreclosure Date.
(iv)    During such time that any documents are in the possession of the
Servicer pursuant to this Section 1.2(a), the Servicer shall hold such documents
in trust for, as bailee for, and for the benefit of the Buyer and shall deliver
such documents to the Custodian, as may be requested by the Buyer at any time,
within two (2) Business Days after such request.
(v)    After receipt of a Request and prior to the delivery of the Tangible
Timeshare Loan Files set forth in a Request, the Buyer may notify the Custodian
that no Tangible Timeshare Loan Files will be released to the Servicer without
the express written consent of the Buyer. Upon Custodian’s receipt from the
Buyer of any written notice, whether or not there has been a Servicer Event of
Default, that the Servicer may no longer provide such instructions, the
Custodian shall no longer take any instructions by the Servicer and shall only
take instructions by the Buyer as set forth in Section 1.3(b). Upon receipt of
such notice from the Buyer, the Custodian shall, within three (3) Business Days
of a Request by the Servicer, but only upon written approval by the Buyer,
release or cause to be released such Timeshare Loans and the related Tangible
Timeshare Loan Files as set forth in the Request to the Servicer without
recourse to the Custodian.
(vi)    If any Tangible Timeshare Loan Files are not held in accordance with the
terms of this Custodial Agreement, the related Timeshare Loan shall be deemed to
be a Defective Timeshare Loan.
(b)    Notwithstanding any provision of this Custodial Agreement to the
contrary, the Custodian shall not give notice of a Material Exception because
any document included in a Timeshare Loan File is in a language other than
English, provided that (i) the Servicer has furnished to the Custodian a
certified English translation of such document (the “Certified Translated
Document”) reasonably satisfactory to the Custodian and (ii) provided a
certification to the Custodian (which may be by electronic means), and a copy of
such certification to the Buyer, that such Certified Translated Document is
identical to the foreign language template document (the “Foreign Language
Template”) attached to the Certified Translated Document. The Custodian shall be
entitled to rely upon such Certified Translated Document and related Foreign
Language Template in determining whether any Material Exception exists with
respect to the related Timeshare Loan File. Based upon the related Certified
Translated Document, the Custodian shall review a document in a language other
than English in accordance with the terms and conditions of this Custodial
Agreement.
To assist in the foregoing provisions of this Section 1.2(b), the Servicer shall
at all times during the term of this Custodial Agreement, maintain a current
listing in a chart format that identifies

15



--------------------------------------------------------------------------------




the Certified Translated Documents and related Foreign Language Templates, and
periodically provide the Custodian and the Buyer with such chart whenever it is
revised. At such time as a document in a language other than English is
delivered to the Custodian, the Servicer shall identify by reference to such
chart to which Foreign Language Template such document corresponds.
Section 1.3.    Release of Timeshare Loans and Related Custodial Documents.
(a)    Unless the Custodian receives written notice from the Buyer that there
has been a Servicer Event of Default which has not been cured as specified in
the Sale Agreement, the Servicer may, from time to time and pursuant to a
Request, request the Custodian to Deliver related Tangible Timeshare Loan Files
to the Servicer due to payment in full on any Timeshare Loan, due to servicing
requirements as described in Section 1.2(a), or for any other reason authorized
under the Sale Agreement; provided, that upon Custodian’s receipt from the Buyer
of any written notice, whether or not there has been a Servicer Event of
Default, that the Servicer may no longer provide such instructions on the
Buyer’s behalf, the Custodian shall no longer take any instructions by the
Servicer and shall only take instructions by the Buyer as set forth in Section
1.3(b). Upon receipt of such notice from the Buyer, the Custodian shall, within
three (3) Business Days of a Request by the Servicer, but only upon written
approval by the Buyer, release or cause to be released such Timeshare Loans and
the related Tangible Timeshare Loan Files as set forth in the Request to the
Servicer without recourse to the Custodian.
(b)    The Buyer may request the Custodian in writing to Deliver any Timeshare
Loan Files to the Seller, or the Servicer upon the satisfaction by the Seller of
the requirements set forth in the Sale Agreement relating to repurchased or
substituted Timeshare Loans, or for any other reason authorized under the Sale
Agreement. Upon receipt of such request, the Custodian shall, within three (3)
Business Days of such receipt, Deliver the related Timeshare Loan Files to the
Seller (or an assignee thereof) as directed by the Buyer, without recourse to
the Custodian.
ARTICLE II
CONCERNING THE CUSTODIAN
Section 2.1.    Representations and Warranties of Custodian.
(a)    The Custodian (i) is duly organized, validly existing and in good
standing under the laws of the United States of America and (ii) has full
corporate power and authority to conduct its business and affairs and to perform
its obligations under this Custodial Agreement.
(b)    The Custodian does not control, is not controlled by, nor is under common
control with, the Seller, the Buyer, the Servicer, or any of their respective
Affiliates.
(c)    This Custodial Agreement, when executed and delivered by the Custodian,
shall constitute the valid, legal and binding obligation of the Custodian,
enforceable against the Custodian in accordance with its terms, except as the
enforcement thereof may be limited by applicable receivership or similar debtor
relief laws and that certain equitable remedies may not be available regardless
of whether enforcement is sought in equity or at law.

16



--------------------------------------------------------------------------------




(d)    By execution of this Custodial Agreement, the Custodian represents,
warrants and covenants that it does not currently hold, and during the existence
of this Custodial Agreement shall not hold, any adverse interest, by way of
security or otherwise, in any Timeshare Loan, and hereby waives and releases any
such interest that it may have in any Timeshare Loan as of the date hereof.
Notwithstanding any other provisions of this Custodial Agreement and without
limiting the generality of the foregoing, the Custodian shall not, at any time
exercise or seek to enforce any claim, right or remedy, including any statutory
or common law rights of set-off, if any, that the Custodian may otherwise have
against all or any part of a Timeshare Loan File, a Timeshare Loan, the Seller,
the Buyer, the Servicer, or any proceeds of the foregoing.
(e)    The Custodian represents and warrants that (i) no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Custodial Agreement and (ii) there is no litigation pending or, to the
Custodian’s knowledge, threatened, which if determined adversely to Custodian,
would adversely affect the execution, delivery or enforceability of this
Custodial Agreement, or any of the duties or obligations of the Custodian
hereunder.
(f)    In respect of other transactions involving the Seller, or any of its
Affiliates, where the Custodian acts as custodian, the Custodian is (i) in
possession or control of all loan files required by the related custodial
agreements and (ii) is in compliance with such custodial agreements.
(g)    The Custodian represents and warrants as of the date hereof and as of
each Transfer Date, that the Custodian has a license to use the eOriginal System
and exclusive access to the Warehouse Vault Partition and the terms thereof are
sufficient to permit the Custodian to perform its duties and obligations
hereunder.
(h)    The Custodian represents and warrants as of the date hereof and as of
each Transfer Date, that no Seller or any affiliate of Seller has any right of
access to the Warehouse Vault Partition.
Section 2.2.    Duties of Custodian.
(a)    The Custodian shall use reasonable care, in accordance with the standard
customs adhered to by prudent institutions that act as custodians in the
performance of its obligations hereunder; provided, however, that the foregoing
and nothing contained herein or otherwise shall be construed to impose upon the
Custodian any obligations or duties that are not otherwise specifically set
forth in this Custodial Agreement or applicable law.
(b)    The Custodian shall maintain continuous custody of all physical items
Delivered to it in secure fire-resistant facilities located in the State of
Minnesota. All Tangible Timeshare Loan Files will be physically separated from
the files relating to other receivables for which the Custodian holds on behalf
of itself or others. Upon two (2) Business Days prior written request, the
Custodian shall provide access to the Tangible Timeshare Loan Files to the Buyer
and their related representatives. The Timeshare Loan Files will initially be
kept at MAC N9401-011, 1055 10th Avenue SE, Minneapolis, MN 55414 and the
Custodian will provide at least 30 days’ prior written notice to the Servicer
and the Buyer before such location is changed.

17



--------------------------------------------------------------------------------




(c)    The Custodian shall maintain each Electronic Timeshare Loan File such
that (i) the watermark on the Authoritative Copy of any document contained
therein shall read “View of Authoritative Copy”, (ii) a watermark on any copy of
the Authoritative Copy thereof or a copy of any document contained therein shall
read “View of Non-Authoritative Copy”, and (iii) the Required Legend is placed
on each perceivable rendering of each document contained therein. The Custodian
shall cause the Warehouse Vault Partition to reflect the name of the Seller.
(d)    The Custodian shall appoint only its own personnel (or personnel of its
subcontractors) as authorized users of the Warehouse Vault Partition and the
Electronic Timeshare Loan Files contained therein and shall not otherwise permit
any Person to have access thereto other than any personnel of eOriginal in
connection with providing technical support.
(e)    The Custodian shall not transfer or export any Electronic Timeshare Loan
File except in accordance with the terms hereof and shall not destroy any
Electronic Timeshare Loan File.
(f)    The Custodian shall, at its own expense, maintain at all times during the
existence of this Custodial Agreement, and keep in full force and effect (a)
fidelity insurance, (b) theft of document insurance, (c) forgery insurance, and
(d) insurance covering the risk of errors and omissions. All such insurance
shall be in amounts, with standard coverage and subject to deductibles, as are
customary for insurance typically maintained by banks or other institutions that
act as custodians in similar transactions. Upon written request, the Custodian
shall provide an Officer’s Certificate stating that such policy is in full force
and effect.
(g)    Upon written request from the Buyer, the Custodian shall provide copies
of Timeshare Loan Files to the Buyer at the Servicer’s expense (as such expenses
are calculated pursuant to Section 3.2 hereof).
(h)    Except as expressly provided for herein, the Custodian shall not deliver
physical possession of, or otherwise transfer, assign, pledge, mortgage, convey
or dispose of any Timeshare Loan Files in its possession or under its control to
any other Person.
(i)    With respect to any Timeshare Loan File, the Custodian shall only act as
Custodian for one party.
(j)    Upon written request from the Buyer, the Custodian shall initiate the
Export (defined below) process and deliver to the Buyer copies of reports
produced by the eOriginal System that set forth, in reasonable detail, the
history, including, without limitation, the original electronic execution as
well as the previous alterations, modification or amendments and the conversion
to tangible chattel paper of any such Approved Exported Timeshare Loan File. The
Custodian shall then confirm that it has in its possession a physical Timeshare
Loan File for each Timeshare Loan File which was converted into an Approved
Exported Timeshare Loan File and confirm the same to the Buyer in writing, and
maintain possession of such Approved Exported Timeshare Loan File in accordance
with the terms of this Agreement or, if the Buyer shall so instruct the
Custodian in writing, deliver such Approved Exported Timeshare Loan File as
directed by the Buyer. The reasonable and documented fees, costs and expenses
related to such Exporting of the Electronic Timeshare Loan Files shall be the
obligation of the Initial Servicer. For purposes of this paragraph:

18



--------------------------------------------------------------------------------




(i) “Export” with respect to a Timeshare Loan File, shall mean the Custodian has
decommissioned the related Electronic Timeshare Loan File and the Authoritative
Copies of the related documents contained therein are printed out pursuant to a
“Paper Out”™ within the meaning specified in eOriginal’s System and (ii)
“Approved Exported Timeshare Loan File” shall mean an Electronic Timeshare Loan
File which has been Exported by the Custodian such that the related Electronic
Timeshare Loan File is destroyed and the Authoritative Copies of the related
documents contained therein are printed out and held by the Custodian pursuant
to this Agreement, together with the document history report prepared by
eOriginal related to such Timeshare Loan File.
Section 2.3.    Merger or Consolidation of Custodian. Any Person into which the
Custodian may be merged or converted or with which it may be consolidated, or
any Person resulting from any merger, conversion or consolidation to which the
Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall automatically without further action or notice to any person,
be the successor of Custodian hereunder, and notice thereof shall be provided by
the Custodian to the Servicer, the Buyer and the Seller.
Section 2.4.    Limitation of Liability. The duties and obligations of the
Custodian shall be determined solely by the express provisions of this Custodial
Agreement. The Custodian shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Custodial Agreement
or as set forth in a written amendment to this Custodial Agreement executed by
the parties hereto or their successors and assigns. Except as set forth in
Section 2.6 hereof, the Custodian neither shall assign, transfer, pledge or
grant a security interest in any of its rights, obligations, benefits or
privileges hereunder, nor shall the Custodian delegate or appoint any other
Person to perform or carry out any of its duties, responsibilities or
obligations under this Custodial Agreement. Except as set forth in Section 2.6
hereof, any act or instrument purporting to effect any such assignment,
transfer, pledge, grant, delegation or appointment shall be void. Subject to
Section 2.4(h) hereof, no representations, warranties, covenants (other than
those expressly made by the Custodian in this Custodial Agreement) or
obligations of Custodian shall be implied with respect to this Custodial
Agreement or the Custodian’s services hereunder. Without limiting the generality
of the foregoing, the Custodian:
(a)    shall have no duties or obligations other than those specifically set
forth herein or as may subsequently be agreed in writing by the parties hereto
and shall use the same degree of care and skill as is reasonably expected of
prudent financial institutions acting in comparable capacities and with due care
in performance of its duties hereunder;
(b)    shall be regarded as making no representations and having no
responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any
certificates or Timeshare Loans represented thereby, and shall not be required
to and shall not make any representations as to the validity, value,
perfectibility or genuineness of any Timeshare Loans;
(c)    shall not be required to expend or risk its funds or otherwise incur
financial liability in the performance of any of its duties hereunder, or in the
exercise of its rights or powers, if the Custodian believes that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured to it;

19



--------------------------------------------------------------------------------




(d)    may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, telegram, facsimile or other document, or
any security, delivered to it and which in good faith it believes to be genuine
and which has been signed by the proper party or parties. The Custodian may rely
conclusively on and shall be protected in acting upon the written instructions
of any (i) Responsible Officer of the Buyer, (ii) designated officer of the
Servicer having such authority identified on Exhibit C attached hereto or (iii)
such other persons as may be designated in writing by the Buyer to the Custodian
from time to time;
(e)    may consult with the Custodian’s in-house counsel or any other counsel
nationally recognized in the area of commercial transactions and reasonably
acceptable to the Custodian with regard to legal questions arising out of or in
connection with this Custodial Agreement, and, provided the Custodian exercises
reasonable judgment, the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, omitted or
suffered by the Custodian in reasonable reliance, in good faith and in
accordance therewith;
(f)    shall not be liable for any error of judgment made in good faith, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except in the case of its willful misconduct, negligent
performance or omission, or bad faith;
(g)    undertakes to perform only such duties and obligations as are
specifically set forth in this Custodial Agreement. Neither the Custodian nor
any of its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Custodial Agreement other than damages which result from the
negligence or willful misconduct of it or them. In no event will the Custodian
or any of its officers, directors, employees or agents be liable for any
consequential, indirect, punitive or special damages;
(h)    may execute any of the rights, privileges or powers hereunder or perform
any duties hereunder either directly or through agents or attorneys, provided,
however, that the execution of such rights, privileges or powers by any such
agents or attorneys shall not diminish, or relieve the Custodian for,
responsibility therefor to the same degree as if the Custodian itself had
executed such rights, privileges or powers;
(i)    shall have no responsibility or duty with respect to any Timeshare Loan
Files while not in its possession or under its control;
(j)    shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Custodial
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses hereunder;
(k)    shall have no duty to qualify to do business in any jurisdiction other
than (i) any jurisdiction where any Timeshare Loan File is or may be held by the
Custodian from time to time hereunder, and (ii) any jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the ability of
the Custodian to perform its duties hereunder;

20



--------------------------------------------------------------------------------




(l)    shall not be imputed with any knowledge of, or information possessed by,
the Buyer, and vice versa;
(m)    in the event that (i) any of the parties to this Custodial Agreement
shall be served by a third party with any type of levy, attachment, writ or
court order with respect to any Timeshare Loan File or any document included
within a Timeshare Loan File or (ii) a third party, shall institute any court
proceeding by which any Timeshare Loan File or a document included within a
Timeshare Loan File shall be required to be delivered otherwise than in
accordance with the provisions of this Custodial Agreement, the party receiving
such service shall promptly deliver or cause to be delivered to the other
parties to this Custodial Agreement copies of all court papers, orders,
documents and other materials concerning such proceedings. The Custodian shall,
to the extent permitted by law and applicable judicial orders, if any, continue
to hold and maintain all the Timeshare Loan Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Custodian shall dispose of such Timeshare Loan
File or any document included within such Timeshare Loan File as directed in
writing by the Buyer, which shall give a direction consistent with such court
determination. Expenses and fees (including, without limitation, attorney’s fees
and expenses) of the Custodian incurred as result of such proceedings shall be
paid by the Servicer out of the Receivables;
(n)    shall not be responsible or liable for delays or failures in performance
resulting from acts beyond its control. Such acts shall include acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics, governmental or
regulatory actions, fire, communication line failures, computer viruses, power
failures or earthquakes (each a “Force Majeure Event”), including the inability
of the Custodian to access the Electronic Timeshare Loan Files due to any Force
Majeure Event;
(o)    shall not be responsible for the acts or omissions of the Buyer, the
Servicer, eOriginal, DocuSign or any other Person. The parties acknowledge and
agree that in making statements herein regarding “control” of the Electronic
Timeshare Loan Files, the Custodian is relying on (and shall be entitled to rely
upon) representations and covenants from eOriginal regarding the eOriginal
System and the various criteria constituting “control”;
(p)    may act in reliance upon any written communication of the Buyer
concerning the Delivery, possession or control of the Electronic Timeshare Loan
Files pursuant to this Agreement; and
(q)    shall not be responsible for any Electronic Timeshare Loan Files in the
Warehouse Vault Partition, or for any obligations related thereto (including,
but not limited to, reporting related to such Electronic Collateral), under this
Agreement after its access to the Warehouse Vault Partition is terminated.
The provisions of this Section 2.4 shall survive the resignation or removal of
the Custodian and the termination or assignment of this Custodial Agreement.

21



--------------------------------------------------------------------------------




Section 2.5.    Indemnification.
The Initial Servicer shall indemnify and hold the Custodian harmless from and
against all liabilities, damages, losses, fees (including reasonable attorneys’
fees and expenses) penalties, actions, judgments, suits, and costs and expenses
incurred by the Custodian as a result of any legal proceedings or in defending
against any action or claim relating to the performance of its duties hereunder,
unless such liabilities, damages, losses, fees, penalties, actions, judgments,
suits, costs and expenses shall arise from the Custodian’s negligence or willful
misconduct. The Custodian’s rights to indemnification shall survive the
resignation or removal of the Custodian and the termination or assignment of
this Custodial Agreement. Such indemnification shall include, but not be limited
to, liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, payments, costs or expenses relating to or arising out of (i) the conduct
by Seller or any affiliate thereof and any Obligor of any transaction by
electronic means, (ii) the creation, generation, communication or transfer of
Electronic Timeshare Loan Files by electronic means, (iii) the utilization by
Seller or any affiliate thereof of the web portal, eOriginal System or software
of eOriginal, (iv) the failure of the eOriginal System to create and maintain a
single Authoritative Copy of any document in any Electronic Timeshare Loan File
or to otherwise conform with the eOriginal System description, except due to a
modification made by or at the direction of the Custodian not in compliance with
the terms of this Agreement or not at the direction of the Buyer, or (v) the
negligence, or fraudulent or willful misconduct, of eOriginal in connection with
the Electronic Timeshare Loan Files.
In the event that the Custodian fails to produce an Obligor Note or any document
related to the Timeshare Loan File that was in its possession pursuant to this
Custodial Agreement within two (2) Business Days after a written request
therefor by the Servicer or the Buyer, in accordance with the terms and
conditions hereof, provided that (i) the Custodian previously delivered to the
Buyer (with a copy to the Seller and the Servicer) a Trust Receipt, an Inventory
Report and a Material Exception Report which did not list the failure of a
Timeshare Loan File to include such document as a Material Exception; (ii) such
document is not outstanding pursuant to a Request; and (iii) such document was
held by the Custodian on behalf of the Buyer, as applicable (a “Custodial
Delivery Failure”), then the Custodian shall (a) with respect to any missing
Obligor Note, promptly deliver to the Buyer, the Seller and the Servicer, upon
request, a Lost Note Affidavit and (b) with respect to any missing document
related to a Timeshare Loan, including, but not limited to a missing Obligor
Note, indemnify the Buyer, the Seller and the Servicer in accordance with the
succeeding paragraph of this Section 2.5. In the event that such original
Obligor Note is subsequently found and delivered to the related party, such
party shall promptly return the Lost Note Affidavit to the Custodian.
The Custodian agrees to indemnify and hold the Buyer, the Seller and the
Servicer and their respective designees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs or out-of-pocket expenses, including reasonable attorneys’ fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to arising out of a Custodial Delivery Failure or a material breach by the
Custodian in its performance of its duties hereunder which was the result of the
Custodian’s negligence, bad faith or willful misconduct. In no event shall the
Custodian or its officers, directors, employees and other agents be held liable
for any special, direct, indirect or consequential damages resulting from any
action taken or omitted

22



--------------------------------------------------------------------------------




to be taken by it or them hereunder or in connection herewith, even if advised
of the possibility of such damages.
The Initial Servicer agrees to indemnify and hold the Buyer, the Seller, the
Custodian and their respective designees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs or out-of-pocket expenses, including reasonable attorneys’ fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to arising out of (i) the conduct by Seller or any affiliate thereof and any
Obligor of any transaction by electronic means, (ii) the creation, generation,
communication or transfer of Electronic Timeshare Loan Files by electronic
means, (iii) the utilization by Seller or any affiliate thereof of the web
portal, eOriginal System or software of eOriginal, (iv) the failure of the
eOriginal System to create and maintain a single Authoritative Copy of any
document in any Electronic Timeshare Loan File or to otherwise conform with the
eOriginal System description, except due to a modification made by or at the
direction of the Custodian not in compliance with the terms of this Agreement or
not at the direction of the Buyer, or (v) the negligence, or fraudulent or
willful misconduct, of eOriginal or the breach of any obligation of eOriginal in
connection with the Electronic Timeshare Loan Files.
Section 2.6.    Resignation by the Custodian; Successor Custodian.
(a)    The Custodian may at any time resign and terminate its obligations under
this Custodial Agreement upon at least sixty (60) days’ prior written notice to
the Servicer, the Buyer and the Seller. Such resignation shall not be effective
until a successor custodian acceptable to the Buyer shall have assumed the
duties of Custodian hereunder. The Custodian shall maintain physical possession
of the Tangible Timeshare Loan Files and control of the Electronic Timeshare
Loan Files until the due appointment of a successor custodian and the orderly
transfer of the Timeshare Loan Files to such successor custodian. Promptly after
receipt of notice of the Custodian’s resignation, the Servicer, with the written
consent of the Buyer (or, so long as a Servicer Event of Default has occurred
and is continuing, the Buyer), shall appoint, by written instrument, a successor
custodian. If the Servicer fails to appoint a successor within thirty (30) days
of such notice of resignation, the Custodian may petition a court of competent
jurisdiction to appoint a successor custodian.
(b)    The Buyer may at any time terminate the obligations of the Custodian
under this Custodial Agreement immediately for a material breach of its
obligations hereunder or upon at least sixty (60) days’ prior written notice to
the Custodian. The Servicer shall not terminate obligations of the Custodian
under this Custodial Agreement without the prior written consent of the Buyer.
If the Buyer fails to appoint a successor within thirty (30) days of such notice
of termination, the Custodian may petition a court of competent jurisdiction to
appoint a successor custodian. All costs and expenses (including attorneys’ fees
and expenses) incurred by the Custodian relating to any such petition to appoint
a successor custodian shall be paid by the Buyer.
(c)    Upon its termination or resignation, the Custodian will take such actions
as the Buyer may direct in a commercially reasonable manner and including any
such actions as are necessary to best facilitate the transition of the
performance of the Custodian’s activities to the successor Custodian. The
Custodian, at the expense of the Buyer, shall provide reasonable assistance to
the successor custodian to assume and perform the duties of the Custodian
hereunder (including, without

23



--------------------------------------------------------------------------------




limitation, the prompt delivery of possession and/or control of all Timeshare
Loan Files to the successor custodian or such other directions by the Buyer at
such time).
ARTICLE III
MISCELLANEOUS PROVISIONS
Section 3.1.    Notices. Any request, demand, authorization, direction, notice,
consent, waiver or other documents provided or permitted by this Custodial
Agreement to be made upon, given or furnished to, or filed with any party hereto
shall be sufficient for every purpose hereunder if in writing and delivered by
facsimile transmission or mailed, first-class postage prepaid and addressed to
the appropriate address below, or to such other addresses or telephone numbers
as either party may advise the other party by notice:
(a)    to the Servicer at Diamond Resorts Financial Services, Inc., 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135, Attention: David L. Womer,
President, Facsimile Number: (702) 804-8632, Telephone Number: (702) 823-7350,
with copies to Diamond Resorts Corporation, 10600 West Charleston Boulevard, Las
Vegas, Nevada 89135, Attention: General Counsel, Facsimile Number: (702)
765-8610, Telephone Number: (702) 823-7560;
(b)    to the Seller at DRI Quorum 2010 LLC, 10600 West Charleston Boulevard,
Las Vegas, Nevada 89135, Attention: General Counsel, Facsimile Number: (702)
765-8610, Telephone Number: (702) 823-7560;
(c)    to the Buyer at Quorum Federal Credit Union, 2 Manhattanville Road,
Purchase, NY 10577, Attention: Bruno Sementilli, CEO, Facsimile Number: (914)
641-3898, Telephone Number: (914) 641-3739; and
(d)    to the Custodian at Wells Fargo Bank, National Association, MAC
N9401-011, 1055 10th Avenue SE, Minneapolis, MN 55414, Attention: Corporate
Trust Services – Asset-Backed Securities Vault, Facsimile Number: (612)
667-1080, Telephone Number: (612) 667-8058.

24



--------------------------------------------------------------------------------




Section 3.2.    Compensation. The Servicer shall pay from the Receivables
pursuant to Section 8(b) of the Sale Agreement, compensation to the Custodian
for its services hereunder as set forth on Exhibit D, hereto. The provisions of
this Section 3.2 shall survive the resignation or removal of the Custodian and
the termination or assignment of this Custodial Agreement.
Section 3.3.    Amendments. No modification or amendment of or supplement to
this Custodial Agreement shall be valid or effective unless the same is in
writing and signed by the Custodian and the Buyer and, so long as no Event of
Default has occurred and is continuing under the Sale Agreement, the Servicer.
Section 3.4.    Governing Law. This Custodial Agreement shall be deemed a
contract made under the laws of the State of New York and shall be construed and
enforced in accordance with and governed by the laws of the State of New York.
Section 3.5.    Counterparts. This Custodial Agreement may be executed in any
number of counterparts, and by the different parties hereto on the same or
separate counterparts, each of which counterparts, when so executed and
delivered shall be deemed to be an original instrument and all of the
counterparts, taken together, shall constitute one and the same agreement.
Section 3.6.    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Custodial Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Custodial Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Custodial Agreement.
Section 3.7.    Communication. The parties agree that an Electronic Timeshare
Loan File shall be “communicated” to the Custodian upon the transfer of the
Authoritative Copy of such Electronic Timeshare Loan File to the Warehouse Vault
Partition and acceptance of the Custodian of such Authoritative Copy into the
Warehouse Vault Partition, and the Custodian shall thereafter maintain such
Electronic Timeshare Loan File in the Warehouse Vault Partition on behalf of the
Buyer. The Custodian shall maintain the Warehouse Vault Partition so that the
eOriginal System will place the Required Legend on each page of any perceivable
copy of a document in the related Electronic Timeshare Loan File. The Custodian
shall not make any changes to the owner of record of the Warehouse Vault
Partition or to the legend which appears on documents in the Electronic
Timeshare Loan Files without the prior written consent of the Buyer.
[Signatures on Following Pages]



25



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Custodial Agreement as
of the date first set forth above.
DRI QUORUM 2010 LLC, a Delaware limited liability company, as Seller




By:                                                                        
        Name: Lillian Luu
Title: Treasurer
 







DIAMOND RESORTS FINANCIAL SERVICES, INC., a Nevada corporation, as Servicer




By:                                                                         
       Name: David Womer
       Title: President
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Custodial Agreement as
of the date first set forth above.
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Custodian




By:                                                                         
        Name:
        Title:








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Custodial Agreement as
of the date first set forth above.
QUORUM FEDERAL CREDIT UNION, a federally charted credit union, as Buyer




By:                                                                         
        Name:
        Title:










--------------------------------------------------------------------------------

Execution





EXHIBIT E


SALE NOTICE


Date:             


This Sale Notice is pursuant to the Amended and Restated Loan Sale and Servicing
Agreement dated as of December 31, 2012, by and among DRI Quorum 2010 LLC, a
Delaware limited liability company (“Seller”), Quorum Federal Credit Union, a
federally chartered credit union (“Buyer”), Diamond Resorts Financial Services,
Inc., a Nevada corporation (“Servicer”), and Wells Fargo Bank, National
Association, a national banking association, (“Back-Up Servicer”) (as the same
may be amended from time to time, the “Agreement”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Agreement.


The Seller intends to sell to the Buyer the Timeshare Loans described in the
electronic file which shall contain the information and be in the form attached
hereto and shall be delivered to the Buyer with this Sale Notice. Such Timeshare
Loans were underwritten in accordance with the Buyer’s underwriting criteria,
constitute Eligible Timeshare Loans, were Originated with the intention and
expectation that Buyer will purchase the same, and are from Obligors who have
executed and delivered an application for membership in the Buyer and will
become members of the Buyer prior to Buyer purchasing the same.


This Sale Notice constitutes a conditional assignment of the Timeshare Loans to
the Buyer subject to the fulfillment of the Pre-Funding Conditions, all
conditions required to be satisfied on the Sale Date having been satisfied.


If a Timeshare Loan does not fully satisfy the Pre-Funding Conditions and does
not constitute an Eligible Timeshare Loan, the Buyer shall not purchase such
Timeshare Loan and the Seller may sell such Timeshare Loan free of any claims by
the Buyer.




(Signature Page Follows)



E-1



--------------------------------------------------------------------------------

Execution





DRI QUORUM 2010 LLC




By:     __________________________
Name:     __________________________
Title:     __________________________
Address:     __________________________
Attention:     ________________
Telephone: ________________
Facsimile:    ________________




Acknowledged by:


QUORUM FEDERAL CREDIT UNION, as Buyer




By: _______________________________________
Name:     Bruno Sementilli
Title:    President/CEO
Address:    2500 Westchester Ave., Suite 411
Purchase, NY 10577
Attention: President/CEO



E-2



--------------------------------------------------------------------------------

Execution





Attachment to Exhibit E


            
Developer
Loan Number
Borrower Name
Loan Origination Date
Loan Balance
End of Rescission Period Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




















E-3



--------------------------------------------------------------------------------

Execution



Exhibit F-1


BUYER COMMITMENT PURCHASE CONFIRMATION


Date: ____________


Buyer agrees to purchase Sale Date Timeshare Loan Pool Number __________________
on the terms and conditions set forth in the certain Amended and Restated Loan
Sale and Servicing Agreement by and among DRI Quorum 2010 LLC, as Seller, Quorum
Federal Credit Union, as Buyer, Diamond Resorts Financial Services, Inc., as
Servicer, and Wells Fargo Bank, National Association, as Back-Up Servicer, dated
December 31, 2012 (the “Agreement”) as supplemented below:


A.
Aggregate principal balance of the Sale Date Loan Pool: $_________________



B.
Buyer Purchase Price Percentage: ________ percent (____%)



C.
Initial Purchase Price Installment: $_________________ [calculated in accordance
with H below]



D.
Program Fee Rate: ________ percent (____%).



E.
Target Net Investment Percentage: _______ percent (_____%)



F.
Loan Purchase Fee: $______ [insert amount equal to the product of (i) _____% and
(ii) the outstanding principal loan balance of the related Sale Date Loan Pool
times the Buyer Purchase Price Percentage]



G.
Timeshare Portfolio Performance Event levels:



(i)
Delinquency Level: ________% [rolling three month average monthly Delinquency
Level]

(ii)
Default Level: _________ % [rolling three month average monthly Default Level]

(iii)
Cumulative Default Level: ________%



H.
The Initial Purchase Price Installment has been calculated as follows:



(i)
The product of the aggregate principal balance of the Sale Date Loan Pool and
the Buyer Purchase Price Percentage: $______________



Less


(ii)
Loan Purchase Fee: $____________



The electronic file detailing each Timeshare Loan is hereby delivered to Seller
with this purchase confirmation.



F-1 - 1



--------------------------------------------------------------------------------




Buyer has rejected the following loans for the undernoted reasons:












This Buyer Commitment Purchase Confirmation is provided under the provisions of
Section 3 of the Agreement. Capitalized terms not otherwise defined herein shall
have the meaning ascribed thereto in the Agreement.


QUORUM FEDERAL CREDIT UNION, as Buyer




By: ______________________________________
Name:     Bruno Sementilli
Title:     President
Address:     2500 Westchester Ave., Suite 411
Purchase, NY 10577
Attention:     President/CEO
Telephone:    914-641-3739
Facsimile:     914-641-3777




DRI QUORUM 2010 LLC, as Seller




By: ______________________________________
Name:     Lillian Luu
Title:     Treasurer
Address:     10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention:     General Counsel
Telephone:     702-823-7560
Facsimile:     702-765-8610





F-1 - 2



--------------------------------------------------------------------------------

Execution



Exhibit F-2


Buyer Purchase Confirmation


Date: _______________


Buyer agrees to purchase Sale Date Timeshare Loan Pool Number __________________
on the terms and conditions set forth in the Amended and Restated Loan Sale and
Servicing Agreement by and among DRI Quorum 2010 LLC, as Seller, Quorum Federal
Credit Union, as Buyer, Diamond Resorts Financial Services, Inc., as Servicer,
and Wells Fargo Bank, National Association, as Back-Up Servicer, dated December
31, 2012 (the “Agreement”) as supplemented below:


A.
Aggregate principal balance of the Sale Date Loan Pool: $_____________________



B.
Buyer Purchase Price Percentage: ___________ percent (_____%)



C.
Initial Purchase Price Installment: $_________________ [calculated in accordance
with H below]



D.
Program Fee Rate: ______________ percent (____%).



E.
Target Net Investment Percentage: _______ percent (_____%)



F.
Program Fee Rate: ________ percent (____% )



G.
Loan Purchase Fee: $______ [insert amount equal to the product of (i) _____% and
(ii) the outstanding principal loan balance of the related Sale Date Loan Pool
times the Buyer Purchase Price Percentage]



H.
Timeshare Portfolio Performance Event levels:



(i)
Delinquency Level: _________ percent (_____%) [rolling three month average
monthly Delinquency Level]

(ii)
Default Level: _________ percent (_____%) [rolling three month average monthly
Default Level

(iii)
Cumulative Default Level: _________ percent (_______%)



The Initial Purchase Price Installment has been calculated as follows:


(i)
The product of the adjusted aggregate principal balance of the Sale Date Loan
Pool and the Buyer Purchase Price Percentage: $_____________



Less


(ii)
Loan Purchase Fee: ____________




F-2 - 1



--------------------------------------------------------------------------------




The electronic file detailing each Timeshare Loan is hereby delivered to Seller
with this purchase confirmation adjusted by deleting all Timeshare Loans
rejected by Buyer.




Buyer has rejected the following loans for the undernoted reasons:








This Buyer Purchase Confirmation is provided under the provisions of Section 3
of the Agreement and unless the Buyer has received the undernoted notice
rejecting this confirmation by 5 PM (New York City Time) on the business day
prior to the sale date the transaction will close on the Sale Date.


QUORUM FEDERAL CREDIT UNION, as Buyer




By: ____________________________________
Name:     Bruno Sementilli
Title:     President
Address:     2500 Westchester Ave., Suite 411
Purchase, NY 10577
Attention:     President/CEO
Telephone:     914-641-3739
Facsimile:     914-641-3777


PURCHASE CONFIRMATION REJECTED THIS ____ DAY OF _________________.


DRI QUORUM 2010 LLC, as Seller




By: _____________________________
Name:     Lillian Luu
Title:     Treasurer
Address:     10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention:     General Counsel
Telephone:     702-823-7560
Facsimile:     702-765-8610





F-2 - 2



--------------------------------------------------------------------------------

Execution



EXHIBIT K


SETTLEMENT AND FUNDING NOTICE


Date:             


This Settlement and Funding Notice is pursuant to the Amended and Restated Loan
Sale and Servicing Agreement dated as of December 31, 2012, by and among DRI
Quorum 2010 LLC, a Delaware limited liability company (“Seller”), Quorum Federal
Credit Union, a federally chartered credit union (“Buyer”), Diamond Resorts
Financial Services, Inc., a Nevada corporation (“Servicer”), and Wells Fargo
Bank, National Association, a national banking association (“Back-Up Servicer”)
(as amended from time to time, the “Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Agreement.


The Seller hereby confirms that the Pre-Funding Conditions have been satisfied
with respect to the Timeshare Loans described on the attached Exhibit A. The
Seller proposes to sell to the Buyer the Timeshare Loans on Exhibit A and
further described below.


Proposed Sale Date:                


Aggregate principal balance of Sale Date Loan Pool:     $            


Number of Timeshare Loans in Sale Date Loan Pool:                 


Range of balances of Timeshare Loans:     $     to $        


Range of seasoning of Timeshare Loans:      months to months


Aggregate balance of Timeshare Loans in the Sale     $            
Date Loan Pool to non-U.S, domiciled Borrowers:


Aggregate balance of Timeshare Loans in the Sale     $            
Date Loan Pool secured by a right-to-use vacation
ownership interest with a finite use:


Aggregate balance of Timeshare Loans in the Sale     $            
Date Loan Pool secured by a vacation ownership
interest that limits use to less frequently than each year:


Aggregate balance of Timeshare Loans in the Sale    $            
Date Loan Pool that are Eligible In-Transit Loans:


Sale Date Loan Pool Number:                 



K - 1



--------------------------------------------------------------------------------




Unless a Buyer’s purchase confirmation is received by the Seller before 12:00
p.m. one business day prior to the Sale Date, this offer of sale will expire.




DRI QUORUM 2010 LLC
 


By:                         
Name:                         
Title:                         
Address:                     
Attention:             
Telephone:             
Facsimile: ______________









K - 2

